Title: [Diary entry: 13 June 1785]
From: Washington, George
To: 

Monday 13th. Mercury at 74 in the Morning—76 at Noon and 80 at Night. But little wind in the Morning. At times afterwards it blew pretty fresh from the Westward, but was nevertheless very Warm. Colo. Mercer, Lady & Sister went away after breakfast. My Brother, Mr. John Lewis and G. A. Washington dined at Mr. Lund Washingtons & returned in the Evening. Sowed the following Nuts, & Seeds, in the inclosure I had prepared for a Nursery—viz. In the first Section—beginning by the walk next the Ho[use]  I built for a hospital (since used for Spinning)—the first row contains 17 Nuts of the Sand Box tree. Next to these are 2 rows containing 85 of the Palmetto Nut, or acorn. Next, 2 rows 87 Physic Nut; Next 3 rows of the Seed of the Pride of China. Next 9 rows containing 635 Acorns of the live oak (wch. seemed bad). Next (which compleated the section) 3 rows of a species of the Acacia (or Acasee) used in the West Indias for incircling their Gardens. In the next section to this, (immediately back of the Salt House) the first row, and parallel thereto—is the same as the last—that is Acacia. The next is the flower fence, also used as an inclosure to Gardens. Next to this are two rows of the Bird pepper—then one row of the Cayan pepper. Then 2 rows of the Seed of the Privy. The remainder of this Section was compleated with Guinea Grass—which, as all the others, were planted and Sowed in Drills 12 Inches a part. Colo. Harrison left this by Sunrise today.